Citation Nr: 0634633	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for right knee 
degenerative joint disease with residuals of a torn meniscus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1999.  His DD Form 214 reflects an additional two years and 
ten months of active duty service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought on appeal.  The 
veteran's file was permanently transferred to the Roanoke, 
Virginia RO in July 2004.

In August 2001, the Board remanded the issue of entitlement 
to service connection for a heart disorder to the RO for 
further development of the evidence.  In a June 2002 
decision, the Board denied the veteran's claim.  The veteran 
appealed the Board's June 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court) which through a 
Joint Motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's June 2002 decision and 
remanded the matter for further proceedings.  The case was 
remanded in June 2004 and November 2005.


FINDING OF FACT

1.  The veteran does not have a heart disability.

2.  Right knee degenerative joint disease, with residuals of 
a torn meniscus, is not shown by competent medical evidence 
to have a nexus to service.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active military service, and heart disease may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Right knee degenerative joint disease with residuals of a 
torn meniscus was not incurred in or aggravated by active 
military service, and degenerative joint disease may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a June 2000 
statement of the case, and in August 2003 and January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a March 2006 supplemental statement of the case  
the RO provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 
 
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cardiovascular-renal disease (including hypertension) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Heart disability

Background

Medical records in the claims file, including service medical 
records, fail to reflect a diagnosis of a heart disability. 
 A private April 2000 examination noted no cardiovascular 
disability, and an October 2000 VA heart examination noted no 
heart disability.  

At his October 2000 RO hearing, the veteran testified that 
while doing physical training in the military he would notice 
a "pins and needles sticking sensation" in his heart.  After 
an incident in which he lost his breath while mowing the 
grass, the veteran reported being treated at the emergency 
room and given Nitroglycerin tablets.  He indicated that 
while in service he was told that all tests were normal.  

At his December 2005 VA examination, the examiner noted that 
the veteran had complained of chest pain over the years and 
had been evaluated on several occasions.  It was noted that 
in October 2000, the veteran had a treadmill test.  He 
reached the level of 10 METS with no ischemic findings.  He 
did have premature ventricular contractions.  At the same 
time he had a thallium stress test, which was completely 
within normal limits.  He had a cardiac catheterization in 
2001, which was within normal limits.  The veteran continued 
to complain of tightness in his chest but not related to 
exertion.  He stated he could walk two miles without 
difficulty.  His chest pain is relieved promptly by Aspirin 
and he described more tightness than pain.  The examiner did 
not believe that a coronary angiogram was medically indicated 
at the time and was an invasive procedure which did involve a 
certain amount of risk.  The veteran adamantly refused to 
even consider another angiogram.

The examination showed blood pressure of 125/70, both arms 
sitting and supine.  Pulse 70, regular and respirations 16.  
Examination of the heart and lungs revealed findings that 
were completely within normal limits.  There were no 
arrhythmias or ectopics.  

A stress test performed in January 2006 showed MET level of 
14.  It was completely within normal limits.  The examiner 
noted that on the basis of the above, they could not 
establish a diagnosis of arteriosclerotic heart disease.  The 
examiner did not otherwise diagnose a heart disorder.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a heart disability. 
Service medical records are negative for any complaints, 
treatment, or diagnoses of a heart disability.  More 
significantly, there is no medical evidence that the veteran 
currently has a heart disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a heart disability; however, there is 
no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case. 

Despite the fact that the examiners have examined the veteran 
to ascertain the nature of any heart disability that might be 
present, they have been unable to find a basis for diagnosing 
any current disability of the heart. With examination reports 
showing no disability of the heart to be present, and no 
heart disability shown in service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a heart disorder.
 
The claim is denied.

B.  Right knee degenerative joint disease with residuals of a 
torn meniscus

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of degenerative joint disease of the 
right knee.  Records show that in 1990, the veteran 
complained of pain behind his right kneecap after running.  
The knee x-ray in September 1990 was negative for any right 
knee abnormality.  

At his October 1999 VA examination, the veteran reported 
multiple sprains and twists of his knees during his 26 years 
of military service.  He stated he had leg pain and knee 
swelling this year while he was still on active duty in April 
1999 but since then he had been doing well.  The examiner 
found the musculoskeletal system was intact and deep tendon 
reflexes were bilaterally equal.  Following a physical 
examination the examiner noted that the veteran probably had 
some osteoarthritis of his knees that did not give him any 
problems.  

At an examination in April 2000 by Northeast Family 
Physicians, the veteran reported bilateral knee pain.  
Physical examination revealed a normal gait and no guarding.  
The right lower extremity showed a normal range of motion 
without joint enlargement or tenderness.  The assessment was 
knee pain.

VA outpatient treatment records dated in December 2002 show 
that the veteran was seen for complaints of his right knee 
buckling on him at least two or three times a week.  He 
denied recent or past trauma.  There was no redness, warmth, 
or swelling.  The veteran denied clicking or popping sounds.  
He described some aching sensation.  The knee did not hurt 
with sitting or stairs.  A MRI in February and August 2003 
revealed a complex tear of the posterior horn of the medial 
meniscus, and degenerative changes.  The assessment was right 
knee degenerative joint disease and torn meniscus.
 
No opinion was offered linking either the tear or arthritis 
to service.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for right knee degenerative joint disease 
or a torn meniscus.  Service medical records are negative for 
any complaints, treatment, or diagnoses pertaining to right 
knee degenerative joint disease or a torn meniscus.

Although the October 1999 VA examiner noted that the veteran 
probably had some osteoarthritis of his knees that did not 
give him any problems, this was not based on radiographic 
evidence of arthritis.  Indeed, confirmed radiographic 
evidence of degenerative joint disease was not clinically 
manifest until 2003.

As right knee degenerative joint disease with residuals of a 
torn meniscus, was not compensably disabling within a year of 
separation from active duty, and as there is no competent 
medical opinion relating a current right knee disability to 
service, the preponderance of the evidence is against the 
claim.  The benefit of the doubt doctrine is not for 
application, and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for right knee degenerative 
joint disease with residuals of a torn meniscus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


